In an action to foreclose a tax lien, the plaintiff appeals, as limited by its brief, from so much of an or*834der of the Supreme Court, Kings County (Levine, J.), dated November 19, 2004, as denied the plaintiffs motion to extend the duration of a notice of pendency for three years and, sua sponte, limited the respondent’s obligation to the amount demanded in the complaint and declined to award the plaintiff interest and an attorney’s fee.
Ordered that the appeal from so much of the order as, sua sponte, limited the respondent’s obligation to the amount demanded in the complaint and declined to award the plaintiff interest and an attorney’s fee, is dismissed, as no appeal lies as of right from an order that does not decide a motion made on notice, and leave to appeal has not been granted (see CPLR 5701 [a] [2]; ADC Orange, Inc. v Coyote Acres, Inc., 20 AD3d 495 [2005]); and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
The plaintiff failed to set forth sufficient grounds for granting its motion (see CPLR 6513). Florio, J.P., Miller, Goldstein and Lunn, JJ., concur.